1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    P.O. Box 688
     Fresno, CA 93712-688
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant LUIS JAVIER MERANCIO
6

7

8
                              UNITED STATES DISTRICT COURT
9
                             EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,              )     Case No. 1:19-CR-00220 NONE
12
                                                )
                             Plaintiff,         )     STIPULATION AND ORDER TO
13                  vs.                         )     MODIFY CONDITIONS OF PRETRIAL
                                                )     RELEASE TO INCLUDE THE BETTER
                                                )     CHOICES COURT PROGRAM
14   LUIS JAVIER MERANCIO,                      )
                                                )
15                          Defendant.          )
16
                                                )
                                                )
17
           IT IS HEREBY STIPULATED by and between the parties through their respective
18
     counsel, that Mr. Merancio’s conditions of release be modified to add condition (7)(e)
19
     to read as follows:
20

21
                  You must participate in the Better Choices court program
                  and comply with all the rules and regulations of the
22                program. You must remain in the program until released by
                  a pretrial services officer. In accordance with this condition,
23                you must appear before the Honorable Erica P. Grosjean,
                  telephonically on May 19, 2021 at 10:00 a.m. The call-in
24                information will be provided to you by your pretrial services
                  officer.
25

26         The recommendation for participation in the Better Choices Court Program has

27   been made by Pretrial Services Officer Jessica McConville. The government is in

28   agreement with the proposed modification. All other terms and conditions of pretrial


               STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF
             PRETRIAL RELEASE TO INCLUDE THE BETTER CHOICES COURT PROGRAM

                                                -1-
1    release will remain in full force and effect.
2

3
            Dated: May 11, 2021                            Respectfully Submitted,
4
                                                            /s/ Serita Rios
5
                                                           SERITA RIOS
6                                                          Attorney for Defendant
7

8           Dated: May 11, 2021                            Respectfully Submitted,

9                                                           /s/ Stephanie Stokman

10                                                         STEPHANIE STOKMAN
                                                           Assistant United States Attorney
11

12

13                                             ORDER

14          Good cause appearing, the conditions of release for defendant, LUIS JAVIER
15   MERNACIO, shall be modified to include the Better Choices Court program as stated
16   above in condition (7)(e). All other conditions remain in full force and effect.
17

18
     IT IS SO ORDERED.
19
        Dated:    May 11, 2021
20                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28



               STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF
             PRETRIAL RELEASE TO INCLUDE THE BETTER CHOICES COURT PROGRAM

                                                     -2-
